                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MICHIGAN
                                 NORTHERN DIVISION

MARY ELIZABETH CARADONNA,

                      Plaintiff,                           Case. No. 18-13228

v.                                                         Honorable Thomas L. Ludington
                                                           Magistrate Judge Patricia T. Morris
COMMISSIONER OF SOCIAL SECURITY,

                  Defendant.
__________________________________________/

 ORDER ADOPTING REPORT & RECOMMENDATION, GRANTING PLAINTIFF’S
 MOTION FOR SUMMARY JUDGMENT, DENYING DEFENDANT’S MOTION FOR
   SUMMARY JUDGMENT, AND REMANDING THE CASE FOR REHEARING

       Plaintiff filed the present application for Title II Disability Insurance Benefits on

September 11, 2014, alleging that her disability began June 20, 2014. (R. 9, PageID.220.) The

Commissioner denied the claim. (Id., PageID.114.) Plaintiff then requested a hearing before an

Administrative Law Judge (ALJ), (Id., PageID.123), and received two hearings; the first occurred

on December 13, 2016, (Id., PageID.75-96), and the second on June 1, 2017, (Id., PageID.58-74).

The ALJ issued a decision on August 1, 2017, finding Plaintiff not disabled during the relevant

period. (Id., PageID.42-52.) On August 13, 2018, the Appeals Council denied review, (Id.,

PageID.30-32), and Plaintiff filed for judicial review on October 16, 2018. (R. 1). She moved for

summary judgment on March 15, 2019, (R. 15), and the Commissioner countered with its own

Motion the following month, (R. 18).

       The matter was referred to Magistrate Judge Patricia Morris. ECF No. 3. The parties filed

cross motions for summary judgment. ECF Nos. 15, 18. On September 11, 2019, Judge Morris

issued a report, recommending that Plaintiff’s motion for summary judgment be granted, that
Defendant’s motion for summary judgment be denied, and remanding the case under “sentence

four” of 42 U.S.C. § 405(g). ECF No. 20.

        Although the magistrate judge’s report states that the parties to this action could object to

and seek review of the recommendation within fourteen days of service of the report, neither party

timely filed any objections. The election not to file objections to the magistrate judge’s report

releases the Court from its duty to independently review the record. Thomas v. Arn, 474 U.S. 140,

149 (1985). The failure to file objections to the report and recommendation waives any further

right to appeal. Id.

        Accordingly, it is ORDERED that the magistrate judge’s report and recommendation, ECF

No. 20, is ADOPTED.

        It is further ORDERED that Plaintiff’s Motion for Summary Judgment, ECF No. 15, is

GRANTED.

        It is further ORDERED that Defendant’s Motion for Summary Judgment, ECF No. 18, is

DENIED.

        It is further ORDERED that the case is REMANDED for further analysis by the ALJ.



                                                              s/Thomas L. Ludington
                                                              THOMAS L. LUDINGTON
                                                              United States District Judge
Dated: October 25, 2019




                                                 2
